This is filed pursuant toRule 497(c). File Nos. 811-09607 and 333-88517. THE FAIRHOLME FUND A No-Load, Non-Diversified Capital Appreciation Fund (the “Fund”) PROSPECTUS March 17, 2009 A Series of FAIRHOLME FUNDS, INC. (the “Company”) 4400 Biscayne Blvd. Miami, FL33137 FAIRHOLMEFUNDS.COM 1-866-202-2263 Managed by FAIRHOLME CAPITAL MANAGEMENT, L.L.C. (the “Manager”) As with all mutual funds, the Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed on the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. 1 TABLE OF CONTENTS THE FAIRHOLME FUND 3 The Fund’s Investment Objective 3 The Fund’s Principal Investment Strategies 3 The Principal Risks of Investing in the Fund 4 The Fund’s Past Performance 7 The Fund’s Fees and Expenses 9 An Example of Expenses Over Time 10 THE FUND'S MANAGER 10 The Fund’s Manager 10 The Fund’s Portfolio Management Team 11 Other Support Personnel and Support Services 11 Conflicts of Interest 12 BUYING AND SELLING SHARES OF THE FUND 12 INVESTING IN THE FUND 12 Determining Share Prices 12 Minimum Investment Amounts 13 Opening and Adding to Your Account 13 Purchasing Shares by Mail 14 Purchasing Shares by Wire Transfer 14 Purchases Through Financial Service Organizations 15 Purchasing Shares Through Automatic Investment Plan 16 Purchasing Shares by Telephone 16 Miscellaneous Purchase Information 17 Policies Regarding Frequent Trading of Fund Shares 18 HOW TO SELL (REDEEM) YOUR SHARES 19 By Mail 20 Signature Guarantees 20 By Telephone 21 By Wire 21 Redemption at the Option of the Fund 21 Redemption Fee 22 Redemptions in-Kind 22 DIVIDENDS AND DISTRIBUTIONS 22 TAX CONSIDERATIONS 23 GENERAL INFORMATION 23 FINANCIAL HIGHLIGHTS 25 FOR MORE INFORMATION 26 2 THE FAIRHOLME FUND (the “Fund”) The Fund’s Investment Objective The Fund’s investment objective is long-term growth of capital. The Fund’s Principal Investment Strategies Fairholme Capital Management, LLC (the “Manager”) attempts, under normal circumstances, to achieve the Fund’s investment objective by investing in a focused portfolio of equity and fixed-income securities.The proportion of the Fund’s assets invested in each type of asset class will vary from time to time based upon the Manager’s assessment of general market and economic conditions.The Fund may invest in, and may shift frequently among, the asset classes and market sectors. The equity securities in which the Fund invests include common and preferred stock (including convertible preferred stock), partnership interests, business trust shares, rights and warrants to subscribe for the purchase of equity securities and depository receipts.The Fund invests in equity securities without regard to the jurisdictions in which the issuers of the securities are organized or situated and without regard to the market capitalizations or sectors of such issuers. The fixed-income securities in which the Fund invests include U.S. corporate debt securities, non-U.S. corporate debt securities, U.S. government and agency debt securities, short-term debt obligations of foreign governments and foreign money-market instruments.Except for its investments in short-term debt obligations of foreign governments, the Fund invests in fixed-income securities without regard to maturity or the rating of the issuer of the security.The Fund’s investments in short-term debt obligations of foreign governments will generally have a maturity of six months or less and a credit rating of “A” or better by Standard & Poor’s (“S&P”) or a similar rating by another nationally recognized statistical rating organization (“NRSRO”). The Manager uses fundamental analysis to identify certain attractive characteristics of companies.Such characteristics may include, but are not limited to: high free cash flow yields in relation to market values and risk-free rates; sensible capital allocation policies; strong competitive positions; solid balance sheets; stress-tested owner/managers; participation in stressed industries having reasonable prospects for recovery; potential for long-term growth; significant tangible assets in relation to enterprise values; high returns on invested equity and capital; and the production of essential services and products.The Manager defines free cash flow as the cash a company would generate annually from operations after all cash outlays necessary to maintain the business in its current condition. The Fund also invests in “special situations” to achieve its objective.A special situation arises when the securities of a company are expected to appreciate within a reasonable time due to company-specific developments rather than general business conditions or movements of the market as a whole.Such developments and situations include, but are not limited to, liquidations, reorganizations, recapitalizations, mergers, management changes and technological developments.Investments in special situations may be either equity securities or fixed-income securities, such as corporate debt, which may be in a distressed position as a result of economic or company specific developments.“Special situation” investments may include high yield fixed-income securities or “junk bonds” (i.e., securities that are rated below investment grade by S&P or by another NRSRO or similar unrated securities). 3 Subject to applicable legal restrictions, the Fund may invest in securities of an issuer for the purpose of affecting the management or control of the issuer, although it is not the intention of the Fund or the Manager to unilaterally control any issuer. Cash Reserves.Although the Fund normally holds a focused portfolio of equity and fixed-income securities, the Fund is not required to be fully invested in such securities and may maintain a significant portion of its total assets in cash and securities generally considered to be cash equivalents, including, but not limited to, U.S. Government securities, money-market funds, repurchase agreements and other high quality money market instruments.From time to time, cash and cash reserves may also include foreign securities, including but not limited to, short-term obligations of foreign governments or other high quality foreign money-market instruments.The Fund believes that a certain amount of liquidity in the Fund’s portfolio is desirable both to meet operating requirements and to take advantage of new investment opportunities.Under adverse market conditions, when the Fund is unable to find sufficient investments meeting its criteria, cash and cash reserves may comprise a significant percentage of the Fund’s total assets.When the Fund holds a significant portion of assets in cash and cash reserves, it may not meet its investment objective. The Fund may also use other investment strategies, which are described in the Fund’s Statement of Additional Information (“SAI”). The Principal Risks of Investing in the Fund General Risks.All investments are subject to inherent risks, and an investment in the Fund is no exception. Accordingly, you may lose money by investing in the Fund.When you sell your Fund shares, they may be worth less than what you paid for them because the value of the Fund’s investments will fluctuate reflecting day-to-day changes in market conditions, interest rates and numerous other factors. Market Risk.The stock and bond markets can trade in random or cyclical price patterns, and prices can fall over sustained periods of time.The value of the Fund’s investments will fluctuate as the stock or bond markets fluctuate and could decline over short- or long-term periods. Focused Portfolio and Non-Diversification Risks.The Fund attempts to invest in a limited number of companies. Accordingly, the Fund may have more volatility and is considered to have more risk than a fund that invests in a greater number of companies because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund’s net asset value (“NAV”).To the extent the Fund invests its assets in fewer securities, the Fund is subject to greater risk of loss if any of those securities become permanently impaired. The Fund is considered to be “non-diversified” under the Investment Company Act of 1940, as amended (the “1940 Act”), which means that the Fund can invest a greater percentage of its assets in fewer securities than a diversified fund.The Fund may also have a greater percentage of its assets invested in particular industries than a diversified fund, exposing the Fund to the risk of unanticipated industry conditions as well as risks particular to a single company or the securities of a single company.Additionally, the NAV of a non-diversified fund generally is more volatile, and a shareholder may have a greater risk of loss if he or she redeems during a period of high volatility.Lack of broad diversification also may cause the Fund to be more susceptible to economic, political, regulatory, liquidity or other events than a diversified fund. 4 Special Situation Risk.Investments in special situations may involve greater risks when compared to the Fund’s other strategies due to a variety of factors.Mergers, reorganizations, liquidations or recapitalizations may not be completed on the terms originally contemplated, or may fail.Expected developments may not occur in a timely manner, or at all.Transactions may take longer than originally anticipated, resulting in lower annualized returns than contemplated at the time of investment.Furthermore, failure to anticipate changes in the circumstances affecting these types of investments may result in permanent loss of capital, where the Fund may be unable to recoup some or all of its investment. Foreign Securities Risk.The Fund has the ability to invest in foreign securities, and, from time to time, a significant percentage of the Fund’s assets may be composed of foreign investments. Such investments involve greater risk in comparison to domestic investments for the following reasons: foreign companies may not be subject to the same degree of regulation as U.S. companies, and there may be less publicly available information about foreign issuers than U.S. companies; foreign companies may not be subject to uniform accounting, auditing and financial reporting standards; dividends and interest on foreign securities may be subject to foreign withholding taxes, and such taxes may reduce the net return to Fund shareholders; and foreign securities are often denominated in a currency other than the U.S. dollar.Although the Fund will only invest in foreign issuers that are domiciled in nations considered to have stable and friendly governments, there is the possibility of expropriation, confiscation, taxation, currency blockage, or political or social instability, any of which could negatively affect the Fund. Currency Risk.The Fund is subject to currency risk because fluctuations in the exchange rates between the U.S. dollar and foreign currencies may negatively affect the value of the Fund’s investments in foreign securities. Interest Rate Risk.The Fund’s investments are subject to interest rate risk, which is the risk that the value of a security will decline because of a change in general interest rates.Investments subject to interest rate risk will usually decrease in value when interest rates rise and rise in value when interest rates decline.Also, fixed-income securities with long maturities typically experience a more pronounced change in value when interest rates change. Credit Risk.The Fund’s investments are subject to credit risk.An issuer’s credit quality depends on its ability to pay interest on and repay its debt and other obligations.Defaulted securities or those expected to default are subject to additional risks in that the securities may become subject to a plan or reorganization that can diminish or eliminate their value.The credit risk of a security may also depend on the credit quality of any bank or financial institution that provides credit enhancement for the security.The Fund does not rely on third party credit ratings to select its investments. 5 Prepayment Risk.The Fund’s investments are subject to prepayment risk.Prepayment risk occurs when the issuer of a security can repay principal prior to the security’s maturity.Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. Asset Allocation Risk.The Fund’s investments are subject to the risk that the allocation of investments in equity and fixed-income securities may have a more significant effect on the Fund’s net asset value when one of these asset classes is performing more poorly than the other. Convertible Security Risk.Debt securities that may be converted into stock are subject to the market risks of stocks as well as the risks of debt securities.The market value of convertible securities tends to decline as interest rates increase.Their value also tends to change whenever the market value of the underlying common stock fluctuates. Small- to Medium-Capitalization Risk.The Fund has the ability to invest in securities of companies with small to medium market capitalizations.Such companies may be engaged in business within a narrow geographic region, be less well known to the investment community and have more volatile share prices.Also, companies with smaller market capitalizations often lack management depth, have narrower market penetrations, less diverse product lines and fewer resources than larger companies.Moreover, the securities of such companies often have less market liquidity and, as a result, their stock prices often react more strongly to changes in the marketplace. High Yield Security Risk.Investments in fixed-income securities that are rated below investment grade by one or more NRSROs (“high yield securities”) may be subject to greater risk of loss of principal and interest than investments in higher-rated fixed-income securities.High yield securities are also generally considered to be subject to greater market risk than higher-rated securities.The capacity of issuers of high yield securities to pay interest and repay principal is more likely to weaken than is that of issuers of higher-rated securities in times of deteriorating economic conditions or rising interest rates.In addition, high yield securities may be more susceptible to real or perceived adverse economic conditions than higher-rated securities. The market for high yield securities may be less liquid than the market for higher-rated securities.This can adversely affect the Fund’s ability to buy or sell optimal quantities of high yield securities at desired prices. 6 Control and Substantial Positions Risk.To the extent it invests in the securities of a company for the purpose of affecting the management or control of the company, the Fund is subject to risks other than a possible decline in the value of the investment.These risks include the risk that the Fund may be subject to additional legal and regulatory requirements as a result of the investment, including requirements limiting further investment or restricting the Fund’s ability to dispose of or hedge the investment.The Fund may incur significant, additional expenses in connection with the investment, and there is no guarantee that the expenses will be recouped.The Fund may be exposed to various legal claims of the company in which it has invested or by such company and its security holders or creditors as result of the investment.These claims include claims that the Fund, as a control person or significant shareholder of the company, is liable for violations by the company of securities or other laws or has a fiduciary responsibility to other shareholders in connection with the Fund’s voting or investment decisions with respect to its holdings of the company’s shares. Liquidity Risk.The Fund’s investments are subject to liquidity risk.This is the risk that the market for a security or other investment cannot accommodate an order to buy or sell the security or other investment in the desired timeframe.This risk includes the risk that trading on an exchange may be halted because of market conditions. Further discussion about other risks of investing in the Fund may be found in the Fund’s SAI.In addition, an investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund’s Past Performance The bar chart and table set out below show the historical returns and risks of investing in the Fund by showing changes in the Fund’s yearly performance over the lifetime of the Fund and by showing how the Fund’s average annual returns for one year, five years and over the life of the Fund compare to the performance of the S&P 500 Index.The Fund’s past performance (before and after taxes) may not be an indication of how the Fund will perform in the future. PERFORMANCE BAR CHART Annual Returns for Calendar Year Periods Ending December 31, 2008 Best
